DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92      Filed 05/14/20 Entered 05/14/20 15:53:41         Desc Main
                                                   Document      Page 1 of 47



              UNITED STATES BANKRUPTCY COURT DISTRICT
              OF NEW JERSEY
              Caption in Compliance with D.N.J. LBR 9004-1(b)
              Edmond M. George, Esquire
              Turner N. Falk, Esquire
              OBERMAYER REBMANN MAXWELL & HIPPEL LLP
              1120 Route 73, Suite 420
              Mount Laurel, NJ 08054-5108
              (856) 795-3300
              Counsel to the Debtors

              In re:
                                                                                   Case No. 19-31483-ABA
              EDWARD J. HOVATTER and KIMBERLY
              MACALUSO HOVATTER,                                                   Chapter 11

                                               Debtors.                            Judge: Andrew B. Altenburg



                     SECOND MODIFIED DISCLOSURE STATEMENT PURSUANT TO
                     SECTION 1125 OF THE BANKRUPTCY CODE DESCRIBING THE
                  CHAPTER 11 PLAN OF REORGANIZATION PROPOSED BY THE DEBTORS
                    EDWARD J. HOVATTER AND KIMBERLY MACALUSO HOVATTER


                       PLEASE READ THIS DISCLOSURE STATEMENT CAREFULLY. THIS

            DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY BEAR UPON

            YOUR DECISION TO ACCEPT OR REJECT THIS PLAN OF REORGANIZATION.

            THE PLAN PROPONENT BELIEVES THAT THIS PLAN OF REORGANIZATION IS IN

            THE BEST INTEREST OF THE CREDITORS AND THAT THE PLAN IS FAIR AND

            EQUITABLE. THE PROPONENT URGES THAT THE VOTER ACCEPT THE PLAN.

            Dated:                                              Proponents: Edward J. Hovatter and
                                                                Kimberly Macaluso Hovatter
                5/12/2020
                                                                _________________________
                                                                Edward J. Hovatter
                5/12/2020
                                                                _________________________
                                                                Kimberly Macaluso Hovatter


            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA               Doc 92       Filed 05/14/20 Entered 05/14/20 15:53:41                                Desc Main
                                                       Document      Page 2 of 47



                                                           TABLE OF CONTENTS
                                                                                                                                   Page

              I.       INTRODUCTION ……………………………………………………….......                                                                      1
                       A.   Purpose of This Document                                                                                  2
                       B.   Confirmation Procedures                                                                                   3
                                1. Time and Place of the Confirmation Hearing ....................                                    4
                                2. Deadline For Voting For or Against the Plan .....................                                  4
                                3. Deadline For Objecting to the Confirmation of the Plan …                                           4
                                4. Identity of Person to Contact for More Information
                                     Regarding the Plan .............................................................                 4
                       C.   Disclaimer ………………………………………………………….                                                                        5

              II.      BACKGROUND …………………………………………………………….                                                                            6
                       A.   Description and History of the Debtor’s Business ............................                             6
                       B.   Principals/Affiliates of Debtor’s Business ........................................                       6
                       C.   Management of the Debtor Before the Bankruptcy ..........................                                 6
                       D.   Events Leading to Chapter 11 Filing .................................................                     6
                       E.   Significant Events During the Bankruptcy ........................................                         8
                            1.       Bankruptcy Proceedings                                                                           8
                            2.       Other Legal Proceedings                                                                          9
                            3.       Actual and Projected Recovery of Preferential or
                                     Fraudulent Transfers                                                                            13
                            4        Procedures Implemented to Resolve Financial Problems                                            13
                            5.       Current and Historical Financial Conditions                                                     14

              III.     SUMMARY OF THE PLAN OF REORGANIZATION ...............................                                         14
                       A.  What Creditors and Interest Holders Will Receive Under the
                           Proposed Plan ....................................................................................        14
                       B.  Unclassified Claims ...........................................................................           14
                           1.       Administrative Expenses and Fees                                                                 15
                           2.       Priority Tax Claims                                                                              17
                       C.  Classified Claims and Interests .........................................................                 18
                           1.       Classes of Secured Claims                                                                        18
                           2.       Classes of Priority Unsecured Claims                                                             21
                           3.       Class of General Unsecured Claims                                                                22
                           4.       Class(es) of Interest Holders                                                                    24
                       D.  Means of Effectuating the Plan .........................................................                  25
                           1.       Public Auction or New Value Contribution……………….                                                  25
                           2.       Completion Amount……………………………………….                                                                27
                           3.       Funding for the Plan……………………………………….                                                             28
                           4.       Sale of the Hammonton Property………………………….                                                        29
                           5.       Illustration of Application of Funding Sources……………                                              30
                           6.       Postconfirmation Management………………………….                                                           31
                           7.       Disbursing Agent…………………………………………..                                                               31
                       E.  Other Provisions of the Plan ..............................................................               32


                                                                          i
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA                Doc 92        Filed 05/14/20 Entered 05/14/20 15:53:41                                       Desc Main
                                                         Document      Page 3 of 47



                                   1.           Executory Contracts and Unexpired Leases ........................                             32
                                   2.           Changes in Rates Subject to Regulatory Commission
                                                Approval .............................................................................        32
                                   3.           Retention of Jurisdiction ....................................................                32
                                   4.           Procedures for Resolving Contested Claims ......................                              32
                                   5.           Effective Date .....................................................................          33
                                   6.           Modification .......................................................................          33

                       F.          Tax Consequences of Plan ................................................................                  33
                       G.          Risk Factors                                                                                               33

              IV.      CONFIRMATION REQUIREMENTS AND PROCEDURES ......................                                                        34
                       A.    Who May Vote or Object ...................................................................                       35
                             1.        Who May Object to Confirmation of the Plan                                                             35
                             2.        Who May Vote to Accept/Reject the Plan                                                                 35
                                       a.         What Is an Allowed Claim/Interest ........................                                  35
                                       b.         What Is an Impaired Claim/Interest .......................                                  35
                             3.        Who Is Not Entitled to Vote ...............................................                            36
                             4.        Who Can Vote in More Than One Class ............................                                       36
                             5.        Votes Necessary to Confirm the Plan .................................                                  37
                             6.        Votes Necessary for a Class to Accept the Plan .................                                       37
                             7.        Treatment of Nonaccepting Classes ...................................                                  37
                             8.        Request for Confirmation Despite Nonacceptance by
                                       Impaired Class(es) ..............................................................                      38
                       B.    Liquidation Analysis .........................................................................                   38
                       C.    Feasibility ..........................................................................................           40

              V.       EFFECT OF CONFIRMATION OF PLAN                                                                                         40
                       A.    Discharge ...........................................................................................            41
                       B.    Revesting of Property in the Debtors ................................................                            41
                       C.    Modification of Plan ..........................................................................                  41
                       D.    Post-Confirmation Conversion/Dismissal .........................................                                 42




                                                                              ii
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92      Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                   Document      Page 4 of 47



                                                              I.

                                                        INTRODUCTION

                     Edward J. Hovatter and Kimberly Macaluso Hovatter are the Debtors in a Chapter 11

            bankruptcy case (collectively the “Debtors”). On November 14, 2019, the Debtors filed a petition

            for relief under Chapter 11 of the U.S. Bankruptcy Code (the “Code”), 11 U.S.C. §101, et seq., in

            the U.S. Bankruptcy Court for the District of New Jersey under petition No. 19-31483 (the

            “Bankruptcy”). Debtor Edward J. Hovatter is an attorney; Debtor Kimberly Macaluso Hovatter is

            a billing clerk. The Code allows the Debtors, and under some circumstances, creditors and other

            parties in interest, to propose a plan of reorganization (“Plan”). The Plan may provide for the

            Debtors to reorganize by continuing to operate, to liquidate by selling assets of the estate, or a

            combination of both. The Debtors as Debtors in Possession are the party proposing the Plan sent

            to you in the same envelope as this document. THE DOCUMENT YOU ARE READING IS

            THE DISCLOSURE STATEMENT FOR THE PLAN WHICH IS ATTACHED HERETO AS

            EXHIBIT A.

                     This is a reorganization plan under Section 1123 of the Code. In other words, the

            Proponents seeks to accomplish payments under the Plan by the liquidation of some assets

            (including the Affirmative Litigation and the Hammonton Property), the provision of a potential

            New Value Contribution, and the contribution of such of the Debtors’ Disposable Income as is

            necessary to fund the Plan. The Plan contemplates current payments to certain parties, the

            payment of certain Secured Claims from the proceeds of sale of assets securing those claims, and

            deferred payments to other parties.




                                                              1
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92      Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                   Document      Page 5 of 47



            A.       Purpose of This Document

                     This Disclosure Statement summarizes what is in the Plan, and tells you certain

            information relating to the Plan and the process the Court follows in determining whether or not

            to confirm the Plan.

                     READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO

            KNOW ABOUT:

                     (1)     WHO CAN VOTE OR OBJECT,

                     (2)     THE PROPOSED TREATMENT OF YOUR CLAIM (i.e., what your claim

                     will receive if the Plan is confirmed), AND HOW THIS TREATMENT

                     COMPARES TO WHAT YOU WOULD RECEIVE IN LIQUIDATION,

                     (3)     THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS

                     DURING THE BANKRUPTCY,

                     (4)     WHAT THE COURT WILL CONSIDER WHEN DECIDING WHETHER

                     TO CONFIRM THE PLAN,

                     (5)     THE EFFECT OF CONFIRMATION, AND

                     (6)     THE FEASIBILITY OF THE PLAN.

                     This Disclosure Statement cannot tell you everything about your rights. You should

            consider consulting your own lawyer to obtain more specific advice on how this Plan will affect

            you and what is the best course of action for you.

                     Be sure to read the Plan as well as the Disclosure Statement. If there are any

            inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will govern.

                     Code Section 1125 requires a Disclosure Statement to contain “adequate information”

            concerning the Plan. The term “adequate information” is defined in Code Section 1125(a) as


                                                              2
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92      Filed 05/14/20 Entered 05/14/20 15:53:41        Desc Main
                                                   Document      Page 6 of 47



            “information of a kind, and in sufficient detail,” about a debtor and its operations “that would

            enable a hypothetical reasonable investor typical of holders of claims or interests” of the Debtors

            to make an informed judgment about accepting or rejecting the Plan. The Bankruptcy Court

            (“Court”) has determined that the information contained in this Disclosure Statement is adequate,

            and it has approved this document in accordance with Code Section 1124.

                     This Disclosure Statement is provided to each creditor whose claim has been scheduled

            by the Debtors, or who has filed a proof of claim against the Debtors and to each interest holder

            of record as of the date of approval of this Disclosure Statement. Under the Bankruptcy Code,

            your acceptance of the Plan may not be solicited unless you receive a copy of this Disclosure

            Statement prior to or concurrently with such solicitation.

            B.       Confirmation Procedures

                     Person Potentially Eligible to Vote on the Plan

                     In determining acceptance of the Plan, votes will only be counted if submitted by a

            creditor whose claim is duly scheduled by the Debtors as undisputed, non-contingent and

            unliquidated, or who, prior to the hearing on confirmation of the Plan, has filed with the Court a

            proof of claim which is not subject to a pending objection, or has not been disallowed or

            suspended prior to computation of the votes on the Plan. The Ballot Form that you received does

            not constitute a proof of claim. If you are uncertain whether your claim has been correctly

            scheduled, you should check the Debtors’ Schedules, which are on file at the office of the Clerk

            of the Bankruptcy Court located at: United States Bankruptcy Court, U.S. Court House, 401

            Market St., Camden, NJ 08102. The Clerk of the Bankruptcy Court will not provide this

            information by telephone.




                                                              3
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92      Filed 05/14/20 Entered 05/14/20 15:53:41            Desc Main
                                                   Document      Page 7 of 47



                     THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS

            DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT

            YET BINDING ON ANYONE. HOWEVER, IF THE COURT LATER CONFIRMS THE

            PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTORS AND ON ALL

            CREDITORS AND INTEREST HOLDERS IN THIS CASE.

                             1.       Time and Place of the Confirmation Hearing: The hearing at which the

            Court will determine whether to confirm the Plan will take place on ______________, at

            _________ a.m./p.m., in Courtroom No. 4B, 401 Market St, Camden, NJ 08102.

                             2.       Deadline for Voting For or Against the Plan: If you are entitled to vote,

            it is in your best interest to timely vote on the enclosed ballot and return the ballot in the

            enclosed envelope to:

                             Edmond M. George, Esquire
                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                             1120 Route 73, Suite 420
                             Mount Laurel, NJ 08054

                     Your ballot must be received by 5:00 PM on                                     for your

            ballot to be counted. Ballots received after the deadline will not be counted.

                     3.      Deadline For Objecting to the Confirmation of the Plan: Objections to the

            confirmation of the Plan must be filed with the Court and served upon Counsel to the Debtors at

            the Address above, by                                  .

                     4.      Identity of Person to Contact for More Information Regarding the Plan:

                     Any interested party desiring further information about the Plan should contact counsel to

            the Debtor:

                             Edmond M. George, Esquire
                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                             1120 Route 73, Suite 420


                                                               4
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92      Filed 05/14/20 Entered 05/14/20 15:53:41        Desc Main
                                                   Document      Page 8 of 47



                             Mount Laurel, NJ 08054
                             Tel: (215) 665-3140
                             Email : edmond.george@obermayer.com

            C.       Disclaimer

                     The financial data relied upon in formulating the Plan is based on estimates and actual

            historic information, as well as the Debtors’ Monthly Operating Reports (“MOR’s”). The

            information contained in this Disclosure Statement is provided by the Debtors in possession as

            Plan Proponent. The Plan Proponent represents that everything stated in the Disclosure

            Statement is true to the Proponent’s best knowledge.

                     PLEASE NOTE THAT THE APPROVAL OF THIS DISCLOSURE STATEMENT

            BY THE BANKRUPTCY COURT DOES NOT CONSTITUTE A RULING ON THE

            MERITS, FEASIBILITY OR DESIRABILITY OF THE PLAN.




                            [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                                              5
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92      Filed 05/14/20 Entered 05/14/20 15:53:41         Desc Main
                                                   Document      Page 9 of 47



                                                              II.

                                                         BACKGROUND

            A.       Description and History of the Debtor’s Business

                     Edward J. Hovatter (“Hovatter”), an attorney, and Kimberly Macaluso Hovatter

            (“Macaluso”), a billing clerk, are the husband and wife joint Debtors in this Bankruptcy.

            Hovatter has worked in real estate and transactional law for decades; Macaluso has been a billing

            clerk at a number of law firms for over a decade.

            B.       Principals/Affiliates of Debtors

                     Debtor Hovatter practices law through his wholly-owned entity Edward J. Hovatter Law

            LLC t/a Hovatter Law. Hovatter Law is an independent contractor with the law firm of Lauletta

            Birnbaum. Macaluso is an employee of Lauletta Birnbaum.

                     Hovatter is the Managing Member of Hovatter Friedman Saputelli & Levi LLP

            (“HFSL”), a defunct law firm which owns valuable accounts receivable and causes of action.

            HFSL is currently in chapter 7 bankruptcy and is being administered by chapter 7 trustee

            Andrew Sklar, Esquire.

                     The Edward J. Hovatter Irrevocable Trust is an irrevocable trust established November 4,

            2011. It owns unmatured life insurance policies. Macaluso is the trustee of the trust; Macaluso

            and the Debtors’ children are the beneficiaries of the trust.

            C.       Management of the Debtor Before and During the Bankruptcy

                     The Debtors operated their own household both pre-petition and post-petition. Hovatter

            operated Hovatter Law both pre-petition and post-petition.

            D.       Events Leading to Chapter 11 Filing

                     Below is a brief summary of the circumstances that led to the filing of this Chapter 11:



                                                              6
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 10 of 47



                     In 2014, Hovatter formed a law firm named Hovatter Friedman Stofman PC with several

            other partners including D. Max Friedman (“Max”) and Marc Stofman. In exchange for making

            Max a partner, Max’s parents Kenneth and Randi Friedman (the “Friedmans”) extended that firm

            a loan of $250,000.00 secured by the firm’s property and required the Debtors to personally

            guaranty one third of the loan.

                     Marc Stofman left the firm, and Gary Levi and Gregory Saputelli joined; the firm was

            renamed Hovatter Friedman Saputelli & Levi PC. As before, Hovatter generated the majority of

            the business and receivables for this firm; the other partners were net financial losses or did not

            justify their overhead.

                     At the end of 2016, by agreement, the firm formally wound up its business and closed.

            The partners began practicing law through the newly-formed Hovatter Friedman Saputelli &

            Levi LLP (“HFSL”) on January 1, 2017. The underperformance of the other partners persisted

            in the new firm; Hovatter generated some 85% of the firm’s business and receivables. In mid-

            2017, Max approached Hovatter and stated that he intended to begin practicing in large estate

            administration, a field in which he had no expertise or clients. Hovatter acceded to this request,

            but Max changed his mind again and selected another subject in which he had no experience or

            clients. After these disagreements, plus other financial difficulties between the partners, the

            partners agreed to finish out 2017, then dissolve HFSL. Max immediately stopped working for

            HFSL; other partners and associates soon followed. HFSL clients were abandoned and accounts

            receivable were not collected. A large portion of Hovatter’s book of business was lost during the

            collapse of HFSL.

                     Around the same time, Hovatter began to experience health issues that required medical

            attention. HFSL had copious accounts receivable, but no one at HFSL aside from Hovatter was



                                                              7
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41         Desc Main
                                                  Document     Page 11 of 47



            able to collect on them. The Debtors were forced to make early withdrawals from their

            retirement accounts to cover medical and ordinary bills.

                     In February 2018, the Friedmans commenced a suit against HFSL and the Debtors for the

            unpaid loan to the dissolved firm. Gary Levi joined this suit as well, seeking payment from

            HFSL for a capital contribution that had been fully returned long ago.

                     In May 2018, a court appointed Charles N. Persing as receiver (the “Receiver”) of HFSL

            and made the Debtors personally liable for costs incurred in the receivership. The Debtors

            dispute the validity of the order appointing the Receiver, as it was entered without appropriate

            due process, and was based upon a fraud upon the court in that the Friedmans were not secured

            creditors of HFSL.

                     At the time the Receiver was appointed, HFSL held approximately $1,000,000.00 in

            collectable accounts receivable. The Receiver subsequently recovered only 10% of the accounts

            receivable due to HFSL, lost approximately 50% of the collectable receivables to write-offs and

            bankruptcies, and ran up a bill of $183,000.00 he sought to collect from the Debtors. The

            Receiver’s acts did not appreciably pay down the Debtors’ liability on the guaranty to the

            Friedmans. The Debtors dispute any liability to the Receiver.

                     The receivership and collections litigation disrupted Hovatter’s book of business and

            severely decreased his income. The combination of Hovatter’s health issues, the loss of his book

            of business, the Friedman suit and the Receiver liability exhausted the Debtors’ financial

            resources. On November 14, 2019, HFSL and then the Debtors filed for bankruptcy.

            E.       Significant Events During the Bankruptcy

                     1.      Bankruptcy Proceedings




                                                              8
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 12 of 47



                     The following is a chronological list of significant events which have occurred during

            this case:

                     The Court has authorized the sale of the Hammonton Property for $335,000.00. As

            discussed in greater detail in Part III.D.4 below, Confirmation of the Plan authorizes the

            distribution and application of proceeds of the sale of the Hammonton Property.

                     The Court has approved the employment of the following professionals:

                     Obermayer Rebmann Maxwell and Hippel LLP and Edmond M. George, Esquire as

            counsel to the Debtors.

                     Miller Coffey Tate LLP and Matthew Tomlin as accountant to the Debtors.

                     Michael J. Lange Jr. as Appraiser to the Debtors.

                     Albert Casalnova as Realtor to the Debtors.

                     2.      Other Legal Proceedings

                     The Debtors have initiated or intend to initial various legal actions described below to

            reduce Creditor Claims and recover affirmatively on prepetition causes of action belonging to the

            Debtors. The Chapter 7 Trustee of HFSL has raised the issue of whether these claims belong,

            wholly or partially, to the Debtors or to HFSL. The Debtors maintain that they own the

            Affirmative Litigation described below, have standing to pursue it, and that any recovery on

            Affirmative Litigation belongs to the Debtors and not the bankruptcy estate of HFSL. All parties

            specifically reserve their respective rights and defenses, including those relating to the issue of

            standing, which may be asserted in any Affirmative Litigation. The Debtors reserve the right to

            settle, compromise, withdraw, stipulate, allocate, purchase, sell, pursue, jointly or individually,

            the Affirmative Litigation, or otherwise negotiate the right to bring or settle claims or share the

            distribution of proceeds of such claims with the Chapter 7 Trustee of HFSL.



                                                              9
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41            Desc Main
                                                  Document     Page 13 of 47



                     The Debtors have initiated the following litigation seeking affirmative recovery:

                         a. Debtors v. the Friedmans: The Debtors have instituted a suit objecting to the

                             Friedmans’ claim filed in this case and seeking affirmative recovery for the

                             Friedmans’ fraud and fraudulent inducement. The Friedmans’ claim as filed is

                             overstated by at least $180,000.00, and may be disallowed altogether. The

                             Friedmans procured the loan by misrepresenting that their son Max would also

                             guaranty it, while knowing he never would. Additionally, the Friedmans used the

                             loan and the guaranty in bad faith to harass and harm the Debtors after Max and

                             Hovatter had a falling out that resulted in the closure of HFSL. The estimated

                             value of this suit is a reduction in the Friedmans’ claim by $180,000.00 and

                             $100,000.00 in affirmative recovery.

                         b. Debtors v. the Friedmans and Flaster/Greenberg: The Debtors have instituted

                             a proceeding to recover damages for a willful violation of the automatic stay.

                             After HFSL and the Debtors filed their bankruptcies, counsel at

                             Flaster/Greenberg, purportedly acting on behalf of the Friedmans, requested that

                             proceedings continue in the Friedmans’ suit notwithstanding the stay. The

                             Debtors incurred counsel fees and costs as a result of this intentional violation.

                             The estimated value of this suit is in excess of $10,000.00.

                         c. Debtors v. Max: The Debtors have instituted a suit to recover from Max for his

                             breaches of the HFSL partnership agreement and his fiduciary duties to Hovattter

                             as his partner. Max failed to bring business opportunities to HFSL, never brought

                             in enough business to justify his salary, lied about having executed a personal

                             guaranty of the loan from his parents and quit the firm immediately after agreeing



                                                              10
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 14 of 47



                             to work through the end of 2017 as part of an orderly wrap-up. The estimated

                             value of this suit is in excess of $50,000.00.

                         d. Debtors v. HFSL: The Debtors may institute a proceeding to recover from HFSL

                             pursuant to Hovatter’s right to indemnification and defense by HFSL, and for any

                             net proceeds HFSL may distribute to partners. As HFSL is in bankruptcy,

                             Hovatter has filed a proof of claim for indemnification and reimbursement of

                             legal fees and costs incurred in performing HFSL business. If HFSL’s

                             bankruptcy concludes before the completion of the Plan, the Debtors may pursue

                             litigation in an appropriate forum. The estimated value of this recovery exceeds

                             $25,000.00.

            The Debtors are contemplating litigation (together with the above pending suits, the “Affirmative

            Litigation”) against the following parties, any recovery from which will be a source of payments

            under the Plan:

                         e. Debtors v. the Receiver: The Debtors intend to initiate a suit objecting to the

                             Receiver’s claim filed in this case and seeking affirmative recovery for the

                             Receiver’s fiduciary breach during the receivership and for his tortious acts

                             outside the scope of his powers as a receiver. The Receiver ran up unjustifiable

                             costs and did not recover substantial money for HFSL. He permitted collectable

                             accounts receivable to go stale or be discharged in bankruptcy, and paid out on

                             claims that were not valid against HFSL. He also interfered with Hovatter’s

                             attempts to rebuild a law practice after HFSL. The estimated value of this suit is a

                             reduction of the Receiver’s claim by $182,986.87 and an affirmative recovery in

                             excess of $100,000.00. Counsel for the Receiver has raised the issue of whether



                                                               11
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41             Desc Main
                                                  Document     Page 15 of 47



                             the Debtors have standing to pursue these claims, or any claims against the

                             Receiver, or whether these claims belong exclusively to HFSL. The Debtors

                             maintain that they have standing to bring these individual claims. The Receiver

                             has also contested the validity of any claim against him as alleged by the Debtors

                             and the Chapter 7 Trustee of HFSL. All parties specifically reserve their

                             respective rights and defenses, including those relating as to the issue of standing,

                             which may be asserted in any Affirmative Litigation against the Receiver. The

                             Debtors reserve the right to settle, compromise, withdraw, stipulate, allocate,

                             purchase, sell, pursue, jointly or individually, the claims against the Receiver, or

                             otherwise negotiate the right to bring or settle claims or share the distribution of

                             proceeds of such claims with the Chapter 7 Trustee of HFSL.

                         f. Debtors v. Matthew Weisberg and Gary Schafkopf: The Debtors will retain an

                             expert to evaluate whether Matthew Weisberg, their counsel during much of the

                             Friedman and Madison Ventures lawsuits, and/or Gary Schafkopf, their counsel

                             for the remainder of those suits, committed legal malpractice. Pursuant to the

                             advice of the retained expert, the Debtors may initiate suit. Matthew Weisberg

                             did not object to the order appointing the Receiver, which improperly imposed

                             personal liability on the Debtors, attempted to set out affirmative counterclaims

                             but did not join the individuals who were the targets of those counterclaims, and

                             frequently advised the Debtors to give up the suit and pay in full claims for which

                             they were at most 1/3 liable as limited guarantors. Gary Schafkopf failed to

                             conduct discovery, failed to obtain HFSL’s settlement terms for the Madison




                                                               12
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 16 of 47



                             Ventures lawsuit and brokered a settlement in which Hovatter paid an entity that

                             was liable to him. The estimated value of this suit is in excess of $25,000.00.

                          g. Debtors v. Madison Ventures LLC, Inch X Inch Construction LLC, Paul

                             DiFiore and P. DiFiore Enterprises Inc.: After analysis of the strength of the

                             available defenses to such an action, the Debtors may institute an avoidance

                             action under state law or the Bankruptcy Code to avoid a preferential or

                             fraudulent transfer. The Debtors possessed an agreement of sale with Madison

                             Ventures LLC for a portion of a unit it was constructing. Madison Ventures

                             breached the agreement of sale. Within ninety (90) days of the petition date,

                             Madison Ventures obtained a settlement by which Hovatter lost his right to

                             purchase the unit, and was required to pay $28,000.00. This allowed Madison

                             Ventures to receive far more than it would have received in a liquidation. The

                             associated companies are all wholly owned by Paul DiFiore and participated in

                             wrecking the agreement to sell by improperly driving up costs of construction.

                     3.      Actual and Projected Recovery of Preferential or Fraudulent Transfers

                     The Debtors are examining the terms of a settlement with Madison Ventures for a

            potential avoidable transfer. If avoidable, the Madison Ventures avoidance cause of action is

            worth approximately $73,000.00 or more.

                     4.      Procedures Implemented to Resolve Financial Problems

                     In an effort to remedy the problems that led to the bankruptcy filing, the Debtors have

            entered an agreement of sale for the Hammonton Property, ceased gifting money to their

            children, attempted to rebuild Hovatter’s book of business and generally curbed their daily

            spending. Hovatter’s health has improved, reducing ongoing medical expenses. The Debtors are



                                                              13
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 17 of 47



            employed at stable jobs that will allow Hovatter to rebuild his book of business and increase his

            income back to pre-2014 levels, permitting a substantial contribution of Disposable Income to

            the Plan.

                     5.      Current and Historical Financial Condition

                     Attached hereto as EXHIBIT B is the most recent Monthly Operating Report (“MOR”)

            filed by the Debtors. The Debtors have not been making postpetition payments on debt secured

            by the real property located at 414 14th Street, Hammonton NJ 08037 (the “Hammonton

            Property”). The Debtors have entered an agreement to sell the Hammonton Property for a sum

            sufficient to pay all secured debts on the property and generate net proceeds which will be paid

            into the Plan. This agreement of sale and the distribution of proceeds has been authorized by the

            Court. The Debtors are not postpetition current on the mortgage on their primary residence at 9

            E. Aberdeen Road, Ocean City NJ 08226 (the “Primary Residence”). Hovatter’s employer is

            over 60 days delinquent in compensating him; once he is paid the Debtors will come postpetition

            current on this mortgage. The Debtors have otherwise been paying their current bills.

                                                             III.

                                  SUMMARY OF THE PLAN OF REORGANIZATION

            A.       What Creditors and Interest Holders Will Receive Under the Proposed Plan

                     The Plan classifies claims and interests in various classes. The Plan states whether each

            class of claims or interests is impaired or unimpaired. The Plan provides the treatment each class

            will receive.

            B.       Unclassified Claims

                     Certain types of claims are not placed into voting classes. They are not considered

            impaired and they do not vote on the Plan because they are automatically entitled to specific


                                                             14
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 18 of 47



            treatment provided for them in the Bankruptcy Code. As such, the Proponent has not placed the

            following claims in a class:



                     1.      Administrative Expenses and Fees

                     Administrative expenses are claims for fees, costs or expenses of administering the

            Debtors’ Chapter 11 case which are allowed under Code Section 507(a)(1), including all

            professional compensation requests pursuant to Sections 330 and 331 of the Code. The Code

            requires that all administrative expenses including fees payable to the Bankruptcy Court and the

            Office of the United States Trustee which were incurred during the pendency of the case must be

            paid on the Effective Date of the Plan, unless a particular claimant agrees to a different

            treatment.

                     The following chart lists all of the Debtor’s unpaid administrative fees and expenses

            ("Compensation"), an estimate of future professional fees and other administrative claims and

            fees and their treatment under the Plan:

                     NAME                     AMOUNT              TREATMENT               TYPE OF CLAIM

                                            ESTIMATED            To be paid in full on
                                                               the effective date from
               Albert Casalnova              $16,750.00                                         Realtor
                                                                escrowed proceeds of
                                                                the Hammonton Sale.
                                                                 To be paid in full on
                                                               the effective date from
              Cedar Design LLC                $14,991.24                                      Contractor
                                                                escrowed proceeds of
                                                                the Hammonton Sale.

                                                                To be paid in full from
              Michael J. Lange Jr.              $700.00        the Funding Sources on          Appraiser
                                                                  the effective date.
             Obermayer Rebmann $175,000.00 (estimated) To be paid quarterly, Counsel to the Debtors
              Maxwell & Hippel                          pro rata with Miller
                   LLP                                 Coffey Tate LLP from
                                                       the Funding Sources.

                                                             15
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 19 of 47



              Miller Coffey Tate        $30,000.00 (estimated)     To be paid quarterly,    Accountant to the
                     LLP                                               pro rata with            Debtors
                                                                   Obermayer Rebmann
                                                                  Maxwell & Hippel LLP
                                                                    from the Funding
                                                                         Sources.

               Office of U.S.              $350.00 (estimated)        Paid in full on
               Trustee Fees                                           Effective Date
                                        TOTAL: $237,091.24
                                       (estimated)


                     Court Approval of Professional Compensation Required:

                     Pursuant to the Bankruptcy Code, the Court must rule on all professional compensation

            and expenses listed in this chart before the compensation and expenses will be owed. The

            professional in question must file and serve a properly noticed fee application for compensation

            and reimbursement of expenses and the Court must rule on the application. Only the amount of

            compensation and reimbursement of expenses allowed by the Court will be owed and required to

            be paid under this Plan as an administrative claim.

                     Each professional person who asserts a further administrative claim that accrues before

            the confirmation date shall file with the Bankruptcy Court, and serve on all parties required to

            receive notice, an application for compensation and reimbursement of expenses no later than

            thirty (30) days after the Effective Date of the Plan. Failure to file such an application timely

            shall result in the professional person’s claim being forever barred and discharged. Each and

            every other person asserting an administrative claim shall be entitled to file a motion for

            allowance of the asserted administrative claim within ninety (90) days of the Effective Date of

            the Plan, or such administrative claim shall be deemed forever barred and discharged. No motion

            or application is required to fix the fees payable to the Clerk’s Office or Office of the United

            States Trustee. Such fees are determined by statute.

                                                                 16
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 20 of 47



                     As indicated above, the Debtor will need to pay $237,091.24 worth of administrative

            claims and fees on or after the Effective Date of the Plan. Obermayer and Miller Coffey Tate

            LLP have agreed to be paid after the Effective Date.

                     2.      Priority Tax Claims

                     Priority tax claims are certain unsecured income, employment and other taxes described

            by Code Section 507(a)(8). The Code requires that each holder of such a Section 507(a)(8)

            priority tax claim receive the present value of such claim in deferred cash payments, over a

            period not exceeding five (5) years from the Petition Date.

                     Pursuant to 26 U.S.C. §1398, the Debtors will elect to close their 2019 tax year on the

            Petition Date. The Internal Revenue Service, or the Debtors, may file a postconfirmation proof

            of claim for any prepetition amounts attributable to the shorted 2019 tax year. Any Allowed

            amount in such proof of claim will be treated pursuant to the Plan.

                     The following chart lists all of the Debtor’s Section 507(a)(8) priority tax claims and their

            treatment under the Plan:

                         Description          Amount Owed                     Treatment
              Prepetition Income Taxes owed to $222,495.45 Paid quarterly with interest at 5% or the
                  Internal Revenue Service                 interest rate in effect at the time of
                                                           Confirmation, from the Funding Sources.
                                                           This Claim will be paid within 5 years of
                                                           the Petition Date. Any federal tax refunds
                                                           that become available during the Plan will
                                                           first be used to offset prepetition federal tax
                                                           liability.
               Income Taxes owed to State of   $18,118.12 Paid quarterly with interest at 7.75% or the
               New Jersey, 2017 and 2018 tax               interest rate in effect at the time of
                             years                         Confirmation, from the Funding Sources.
                                                           This Claim will be paid within 5 years of
                                                           the Petition Date. Any state tax refunds that
                                                           become available during the Plan will first
                                                           be used to offset prepetition federal tax
                                                           liability.



                                                              17
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41                 Desc Main
                                                  Document     Page 21 of 47



            C.       Classified Claims and Interests

                     1.      Classes of Secured Claims

                     Secured claims are claims secured by liens on property of the estate. The following chart

            lists all classes of creditors containing the holders of the Debtors’ secured pre-petition claims and

            their treatment under this Plan:

                  CLASS #          DESCRIPTION         INSIDERS IMPAIRED                    TREATMENT
                                                             (Y/N)        (Y/N)
              Class 1 Allowed Class 1 consists of                                 The Debtors will make no contract
              Secured Claim the Allowed Secured                                   or adequate protection payments on
               of 360 Capital Claim of 360 based                                  account of this Claim, but the
                               upon the 360 Loan                                  Debtor will post-petition pay
                                Documents, to the                                 currently all taxes on the collateral.
                              extent allowed. This                                At the closing on the Hammonton
                               Claim is secured by                                Property, 360 Capital shall hold
                               a third-position lien                              $56,000.00 in escrow until the
                               on the Hammonton                                   Effective Date of the Plan or June
                                  Property or the                                 30, 2020, whichever occurs first.
                                 proceeds of sale.                                When 360 Capital is permitted to
                                   The Claim is                                   apply the funds, it may apply the
                              $54,400.08 pursuant                                 escrowed proceeds to pay principal
                                to 360’s proof of                                 and 6% interest, however, no
                              claim. The Debtors                                  default interest, attorney’s fee or
                                 are unsure of the            NO          YES     costs will be paid.
                                   value of the
                              collateral underlying                               If 360 Capital holds proceeds in
                                 the 360 Secured                                  excess of the amount needed to
                                      Claim.                                      satisfy its debt in full on the date it
                                                                                  is permitted to apply the escrowed
                                                                                  funds, 360 Capital shall return the
                                                                                  excess proceeds to the Debtors, who
                                                                                  shall distribute them pursuant to the
                                                                                  Plan.

                                                                                  If the Hammonton Sale does not
                                                                                  occur, the Debtors agree not to
                                                                                  contest relief from the automatic
                                                                                  stay.




                                                                     18
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 22 of 47



              Class 2 Allowed      Class 2 consists of                       The Debtors will make no contract
              Secured Claim        the Allowed                               or adequate protection payments on
                of Republic        Secured Claim of                          account of this Claim, but the
                   Bank            Republic Bank                             Debtor will post-petition pay
                                   based upon a                              currently all taxes on the collateral.
                                   second lien                               This Claim will be paid in full at
                                   position for a                            closing from proceeds of the sale of
                                   HELOC on the                              the Hammonton Property. Republic
                                   Hammonton                                 Bank has acknowledged that the
                                   Property. The                             sale is necessary to the Debtors’
                                   Republic claim is                         reorganization pursuant to the Plan,
                                   $234,354.96, with                         but may apply sale proceeds
                                   prepetition arrears                       immediately upon receipt without
                                   at $950.44                                condition or qualification.
                                   pursuant to
                                   Republic’s proof          NO        YES   If the Hammonton sale does not
                                   of claim. The                             occur, the Debtors agree not to
                                   Debtors are unsure                        contest relief from the automatic
                                   of the value of the                       stay or a foreclosure proceeding
                                   collateral                                filed by Republic Bank.
                                   underlying the
                                   Republic Bank
                                   Secured Claim.




                                                                  19
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 23 of 47



                   Class 3         Class 3 consists of                       The Debtors intend to retain the
               Secured Claim       the Allowed                               Primary Residence on account of
                of Shellpoint      Secured Claim                             the New Value Contribution. The
                 Mortgage          Shellpoint, based                         Debtors will: (i) cure prepetition
                 Servicing.        upon the                                  arrears of $1,754.79; (ii) cure
                                   Shellpoint Loan                           postpetition arrears of
                                   Documents, to the                         approximately $31,000.00 through
                                   extent Allowed.                           April 2020, together with any
                                   The collateral is a                       additional un-paid mortgage
                                   first priority Lien                       payment which becomes due; (iii)
                                   on the Primary                            pay $2,500.00 attributable to
                                   Residence. The                            interest on Shellpoint’s oversecured
                                   Shellpoint claim is                       claim on or before September 1,
                                   listed at                                 2020 or the Effective Date,
                                   $1,894,628.93                             whichever shall come
                                   with $1,754.79 of                         sooner. Shellpoint shall apply all
                                   prepetition arrears,      NO        YES   suspense funds towards this arrears
                                   and as undisputed.                        cure. The Debtors will also make
                                   Shellpoint holds                          direct contract payments from the
                                   postpetition                              Effective Date forward directly to
                                   payments of                               Shellpoint. The Debtors will post-
                                   approximately                             petition pay currently all taxes and
                                   $14,000.00 in                             insurance on the property until the
                                   suspense.                                 lien and Claim is paid in full. In
                                                                             light of the treatment set forth
                                                                             above, Shellpoint waives its rights
                                                                             to seek recovery of amounts owed
                                                                             for attorney’s fees and default rate
                                                                             interest attributable to any pre-
                                                                             Confirmation default. The Debtors
                                                                             reserve their right to apply for a
                                                                             forbearance available under any
                                                                             applicable law.




                                                                  20
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41            Desc Main
                                                  Document     Page 24 of 47



              Class 4 Secured Class 4 consists of                            The Debtors will retain the vehicle.
                 Claim of     the Allowed                                    The Debtors will pay this Claim in
               Citizens Bank Secured Claim of                                full through the Plan, with 6%
                              Citizens Bank NA,                              interest. Citizens Bank will retain
                              based upon the                                 its lien until it is paid in full.
                              Citizens retail                                Citizens Bank waives all late fees,
                              installment                                    default interest any attorney’s fees
                              agreement. The                                 attributable to any preconfirmation
                              Citizens claim is                              default.
                              $13,333.76                     NO        YES
                              pursuant to
                              Citizens’ proof of
                              claim, with no
                              prepetition arrears.
                              The collateral is a
                              2015 Mercedes
                              Benz GLA-250.


              Class 5 Secured      Class 5 consists of                        The Debtors will retain the
              Claim of Jersey      the Allowed                                vehicle. The Debtors will continue
              Shore Federal        Secured Claim of                           to make direct payments on the
               Credit Union        Jersey Shore                               contract. Jersey Shore Federal
                                   Federal Credit                             Credit Union will retain its lien
                                   Union based upon                           until it is paid in full. Jersey Shore
                                   the Jersey Shore                           Federal Credit Union waives the
                                   retail installment                         default caused by the filing of this
                                   agreement. Per                             Bankruptcy, and waives all late
                                   the creditor’s            NO        YES    fees, default interest any attorney’s
                                   proof of claim, the                        fees attributable to this default.
                                   claim is
                                   $14,811.72 with
                                   no prepetition
                                   arrears. The
                                   collateral is a
                                   2015 Mercedes
                                   Benz C300.




                                                                  21
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41              Desc Main
                                                  Document     Page 25 of 47



              Class 6 Secured     Class 6 consists of                           The Debtors will pay this Secured
                 Claim of         the Allowed                                   Claim upon the sale of the
               Township of        Secured Claim of                              Hammonton Property. No
               Hammonton          the Township of                               payments will be made until the
                                  Hammonton,                                    sale, but interest will continue to
                                  secured by a first                            accrue at the statutory rate of 8% or
                                  position real estate       NO        YES      the interest rate in effect at
                                  tax lien on the                               Confirmation. The Township of
                                  Hammonton                                     Hammonton shall not be entitled to
                                  Property in the                               default or penalty rate interest.
                                  amount of
                                  $3,422.92, to the
                                  extent Allowed.



                     2.      Classes of Priority Unsecured Claims

                     Certain priority claims that are referred to in Code Sections 507(a)(3), (4), (5), (6), and

            (7) are required to be placed in classes. These types of claims are entitled to priority treatment as

            follows: The Code requires that each holder of such a claim receive cash on the Effective Date

            equal to the allowed amount of such claim. However, a class of unsecured priority claim holders

            may vote to accept deferred cash payments of a value, as of the Effective Date, equal to the

            allowed amount of such claims.

                     The following chart lists all classes containing Debtor’s 507(a)(3), (a)(4), (a)(5), (a)(6),

            and (a)(7) priority unsecured claims and their treatment under this Plan:

                     No such claims exist. The Debtor has no unsecured claims entitled to priority.

                     3.      Classes of General Unsecured Claims

                     General unsecured claims are uncollateralized claims not entitled to priority under Code

            Section 507(a).

                     If the Debtors do not make the New Value Buyback, approximately $44,000.00 will be

            available for general unsecured creditors, representing a minimum payment of approximately 8%

            of these claims. If the Debtors are successful in their objections to Class 7C and 7D claims, this


                                                                  22
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 26 of 47



            percentage will increase. If the Debtors make the New Value Buyback, an additional

            $50,000.00, representing approximately an additional 9%, will be paid to general unsecured

            creditors. The following chart identifies this Plan’s treatment of the classes containing the

            Debtors’ general unsecured claims:

             CLASS#                 DESCRIPTION         IMPAIRED       TREATMENT
                                                          (Y/N)
             Class 7A Undisputed General Unsecured         YES   Class 7A creditors will receive
                      Claims of creditors. These Claims          quarterly payment from the
                      include all General Unsecured              Funding Sources, sharing pro rata
                      Claims that do not belong to any           treatment with Class 7B, 7C and
                      other class, as well as any other          7D creditors, until the Debtors
                      unsecured deficiency claims not            have funded the Plan up to the
                      otherwise waived by a creditor in          Completion Amount. If the
                      this Plan.                                 Debtors make the New Value
                                                                 Buyback, that payment may also
                                                                 be shared pro rata between general
                                                                 unsecured classes.


             Class 7B Nondischargeable General                     YES      Class 7B creditors will receive
                      Unsecured Claims. These Claims                        quarterly payment from the
                      include the penalty and interest upon                 Funding Sources, sharing pro rata
                      that penalty portion of the Claim of                  treatment with Class 7A, 7C and
                      the Internal Revenue Service.                         7D creditors, until the Debtors
                                                                            have funded the Plan up to the
                                                                            Completion Amount. If the
                                                                            Debtors make the New Value
                                                                            Buyback, that payment may also
                                                                            be shared pro rata between general
                                                                            unsecured classes. No interest
                                                                            will be paid to this Class.




                                                              23
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41      Desc Main
                                                  Document     Page 27 of 47



             Class 7C Friedman Claims. These Claims                      The Debtors have objected to the
                      include the Claim of Kenneth and                   Friedman Claims. Pending
                      Randi Friedman, purportedly                        resolution of the Debtors’
                      $259,360.00 according to the                       objection, the Debtors will escrow
                      Friedmans’ Proof of Claim.                         the portion of each payment to
                                                                         Class 7C creditors. Upon
                                                                         resolution of the Debtors’
                                                                         objection, escrowed monies will
                                                                         be paid to Class 7C consistent
                                                                         with the outcome of the objection.
                                                                         Class 7C creditors will receive
                                                                         quarterly payment from the
                                                                         Funding Sources, sharing pro rata
                                                                         treatment with Class 7A, 7B and
                                                                         7D creditors, until the Debtors
                                                                         have funded the Plan up to the
                                                                         Completion Amount. If the
                                                                         Debtors make the New Value
                                                                         Buyback, that payment may also
                                                                         be shared pro rata between general
                                                                         unsecured classes.

             Class 7D Receiver Claims. These Claims               YES    The Debtors intend to object to the
                      include the Claim of Charles N.                    Receiver Claims. Pending
                      Persing as Receiver for HFSL,                      resolution of the Debtors’
                      purportedly $182,986.87 according                  objection, the Debtors will escrow
                      to the Receiver’s Proof of Claim.                  the portion of each payment to
                                                                         Class 7D creditors. Upon
                                                                         resolution of the Debtors’
                                                                         objection, escrowed monies will
                                                                         be paid, if at all to Class 7D
                                                                         consistent with the outcome of the
                                                                         objection. Class 7D creditors will
                                                                         receive payment from the Funding
                                                                         Sources, sharing pro rata treatment
                                                                         with Class 7A, 7B and 7C
                                                                         creditors, until the Debtors have
                                                                         funded the Plan up to the
                                                                         Completion Amount. If the
                                                                         Debtors make the New Value
                                                                         Buyback, that payment may also
                                                                         be shared pro rata between general
                                                                         unsecured classes.




                                                             24
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41             Desc Main
                                                  Document     Page 28 of 47



                     4.    Class(es) of Interest Holders

                     Interest holders are the parties who hold ownership interest (i.e., equity interest) in the

            debtor. If the debtor is a corporation, entities holding preferred or common stock in the debtor

            are interest holders. If the debtor is a partnership, the interest holders include both general and

            limited partners. If the debtor is an individual, the debtor is the interest holder. As individual

            Debtors, no one holds an interest in the Debtors. However individual Debtors must comply with

            the Code provisions related to retention of their nonexempt property.

                     The value of the retained interest in non-exempt estate property is $50,000.00. The

            Debtors will cause the Edward Hovatter Irrevocable Trust to make a New Value Contribution

            worth $50,000.00 to the Bankruptcy Estates of the Debtors as a contribution of money or

            money’s worth, of reasonably equivalent value to the retained interest, that is necessary for the

            consummation of the Plan.

                     The following chart identifies the Plan’s treatment of the class of interest holders:



               CLASS#                DESCRIPTION              IMPAIRED                 TREATMENT
                                                                (Y/N)
                 Class 8    The Debtors’ retained interest in    YES            The Debtors will retain all
                            non-exempt estate property.                         their interests in non-exempt
                            This interest is the non-exempt,                    estate property on account of
                            realizable equity in the Primary                    the New Value Contribution of
                            Residence, totaling $50,000.00.                     the Edward J. Hovatter
                                                                                Irrevocable Trust.



            D.       Means of Effectuating the Plan

                     1.       New Value Contribution

                     The realizable equity in the Primary Residence is the value of the Primary Residence,

            minus encumbrances, exemptions and costs of sale. That equity is calculated as follows:


                                                               25
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41         Desc Main
                                                  Document     Page 29 of 47



             Primary Residence fair market value: $2,155,000.00

                               Shellpoint Mortgage: $1,900,000.00

                Closings costs and 5% commission: $154,000.00

                      Debtors’ §522(d)(1) exemption: $50,300.00

                                Net realizable equity: $50,700.00

                     The Debtors have obtained a written appraisal of the Primary Residence, which is

            attached as EXHIBIT E. The valuation gives a value of $2,205,000.00 based upon the

            assumption that real estate sales in the higher-end residential market have not been materially

            impacted by the current Coronavirus outbreak. The appraisal is unable to predict the extent of

            the downturn in the real estate market, especially since there have been few transactions since the

            Coronavirus outbreak began. Many commentators fear a collapse in the real estate market,

            especially in the New Jersey Shore high-end market. Due to the impending real estate recession,

            the market has already seen a strong downturn, reducing sale prices and increasing sale times.

            As a result of market conditions caused by the Coronavirus, the realizable fair market value is

            between $50,000.00 to $100,000.00 and least lower than that contained in the appraisal. A

            reasonable $50,000.00 reduction has been used in calculations in the Plan and Disclosure

            Statement.

                     The Bankruptcy Code requires the Debtors to either sell the Primary Residence and

            distribute its non-exempt equity to creditors, or obtain a contribution of new value equivalent to

            the value of the retained non-exempt equity. The Debtors have obtained a commitment from the

            Edward J. Hovatter Irrevocable Trust to contribute new value equivalent to the non-exempt

            equity in the Primary Residence.




                                                             26
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41         Desc Main
                                                  Document     Page 30 of 47



                     Upon Confirmation of the Plan, the Debtors shall cause the Edward J. Hovatter

            Irrevocable Trust to designate the Bankruptcy Estates of the Debtors as primary beneficiary of a

            death benefit worth $50,000.00 in a term life insurance policy owned by the Edward J. Hovatter

            Irrevocable Trust. The Edward J. Hovatter Irrevocable Trust and/or the Debtors shall provide

            proof of beneficiary designations to any creditor upon written request. The Edward J. Hovatter

            Irrevocable Trust shall not alter this beneficiary designation unless the New Value Buyback is

            made. The Debtors and the Edward J. Hovatter Irrevocable Trust shall ensure that the life

            insurance policy so designated is kept current and is not allowed to lapse. The execution of a

            beneficiary designation in the Bankruptcy Estates’ favor (the “New Value Contribution”) shall

            constitute new value that is money or money’s worth, reasonably equivalent to the retained

            interest, and which is necessary for the consummation of the Plan.

                     Within 120 days after funds from Funding Sources equal to the Completion Amount have

            been paid under the Plan, the Debtors may opt to contribute $50,000.00 in excess of the

            Completion Amount in order to buy back the New Value Contribution (the “New Value

            Buyback”). The money paid by the Debtors for the New Value Buyback shall be distributed

            pursuant to the Plan. Upon distribution of the New Value Buyback funds, the Edward J.

            Hovatter Irrevocable Trust may change the beneficiary designation of any life insurance it owns

            and all Debtors’ duties to the Edward J. Hovatter Irrevocable Trust imposed by the Plan are

            discharged.



                     2.      Completion Amount

                     In order to confirm an individual chapter 11 plan of reorganization, the Plan must:




                                                             27
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41            Desc Main
                                                  Document     Page 31 of 47



                            Meet the Best Interest of Creditors test. The liquidation analysis showing the Plan

                             is in the best interest of creditors is found in Part IV.B, below. This liquidation

                             analysis shows that in a liquidation, general unsecured creditors would receive no

                             payment at all.

                            Meet the Disposable Income Test: Either pay in full all general unsecured claims

                             of objecting creditors or distribute an amount equivalent to the Debtors’ projected

                             disposable income pursuant to 11 U.S.C.§1325(b)(2) for the period of the plan.

                             11 U.S.C. §1129(a)(15). A Projected Disposable Income Report for the Plan

                             period is attached as EXHIBIT C. The total projected disposable income is the

                             sum of the “Net excess/(deficit) available for claims” in Exhibit C, which totals

                             $503,722.00.

                            Obey the Absolute Priority Rule or the New Value Exception: Either pay in full

                             all unsecured creditor classes or make a contribution of new value equivalent to

                             the value of non-exempt estate property under 11 U.S.C. §541. 11 U.S.C.

                             §1129(b)(2)(B). The value of non-exempt estate property retained by the Debtors

                             is $50,000.00. The Debtors will retain this interest on account of the New Value

                             Contribution made by the Edward J. Hovatter Irrevocable Trust.

                     This Plan will pay the lowest amount that meets all these requirements, defined as the

            “Completion Amount.” The Completion Amount will be the amount that passes the Disposable

            Income Test unless valuation of the Primary Residence requires a New Value Contribution

            greater than the total disposable income over 5 years.

                     Because the Plan’s Completion Amount will be determined by the Disposable Income

            Test, the Plan will be completed within 5 years of Confirmation, or sooner if Funding Sources



                                                               28
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 32 of 47



            aside from the Debtors’ disposable income become available. After the Debtors have distributed

            funds pursuant to the Plan equaling the Completion Amount, the Debtors may, within 120 days,

            contribute $50,000.00 to effectuate the New Value Buyout. These funds will be distributed

            pursuant to the Plan.



                      3. Funding for the Plan

                     The Plan will be funded by a waterfall mechanism. Numerous funding sources will be

            applied to the Classes in the order laid out in the Plan. Funding will be disbursed to each Class

            pursuant to its treatment in the Plan, in the order laid out in the Plan. Upon full payment of a

            Class pursuant to the Plan, the next class in order will begin to receive funds. Funding sources

            (the “Funding Sources”) will be paid out pursuant to the Plan quarterly, as they become available

            for disbursement in a particular quarter, until the total amount disbursed under the Plan reaches

            the Completion Amount:

                     First, any net proceeds from the sale of the Hammonton Property, after full payment of

            all liens, encumbrances, closing and transaction costs.

                     Second, any federal or state tax refund for tax years 2017 through 2024 obtained by the

            filing of a tax return or amendment of a filed return. Any tax refunds that become available

            during performance of the Plan will first be used to offset prepetition tax liability.

                     Third, the net proceeds of any Affirmative Litigation. The Debtors, in their sole

            discretion may prosecute or settle any and all claims, causes of action, cross-claims and

            counterclaims of any kind or nature whatsoever, which the Debtors may possess against third

            persons including, without limitation, Bankruptcy Code created causes of action. Any recovery

            on account of the successful prosecution, or settlement, of any such claims against third persons



                                                              29
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 33 of 47



            or Bankruptcy Claims shall be used to fund obligations under the Plan. Certain administrative

            expenses may be paid, with court approval, from the proceeds of Affirmative Litigation taken on

            a contingency basis or by substitute contingency counsel, reducing the net proceeds.

                     Fourth, any funds available to Bankruptcy Estates pursuant to the New Value

            Contribution or New Value Buyback.

                     Fifth, any Disposable Income of the Debtors, paid monthly.

            4.               Sale of the Hammonton Property

                     The Debtors have an executed agreement of sale for the Hammonton Property. The

            agreement of sale provides for the sale of the Hammonton Property to disinterested non-insiders

            Anthony and Dorothy Peseller for a total price of $335,000.00. The buyers required the Debtors

            finish the basement as a condition of sale. In order to obtain the agreement of sale, the Debtors

            employed Cedar Design LLC to perform repairs on the Hammonton Property’s basement. The

            Debtors will seek Court approval of the payment of Cedar Design and the Debtors’ realtor Albert

            Casalnova as administrative expenses, and will pay these administrative expenses out of the

            proceeds of the sale on the Effective Date. The Court authorized the sale free and clear of liens

            pursuant to 11 U.S.C. §363(f), with the liens attaching to the proceeds of sale, pursuant to an

            April 28, 2020 Order, attached as EXHIBIT D.

                     The sale is scheduled to close on or before May 29, 2020: after the filing of this

            Disclosure Statement but before Confirmation. Upon closing, the Court has authorized the title

            company to apply proceeds to: (1) pay costs of closing, (2) pay the secured tax Claim of the

            Town of Hammonton in full at closing, (3) pay the Secured Claim of Republic Bank in full at

            closing, (4) transfer $56,000.00 to Secured Creditor 360 Capital to be held in escrow until the

            earlier of Confirmation or June 30, 2020, at which point the funds can be applied in full



                                                              30
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 34 of 47



            satisfaction of the Creditor’s Claim, (5) escrow any remaining proceeds with the title company,

            to be transferred to the Debtors upon Confirmation and paid pursuant to the Plan.

                     Confirmation of the Plan shall constitute authority for the title company, 360 Capital and

            the Debtors to transfer, apply and/or pay proceeds pursuant to the April 28, 2020 Order and the

            Plan. Any capital gains or other taxes attributable to the sale will be paid in accordance with the

            law. The Debtors’ failure to sell the Hammonton Property pursuant to the Plan shall not be a

            default under the Plan.



            5.               Illustration of Application of Funding Sources

                     This is an example for illustrative purposes only. The actual disbursements under the

            Plan may differ as various Funding Sources become available at different times.

                     The Plan obligates the Debtors to make quarterly payments of all Funding Sources that

            become available for disbursement during that quarter, until the amount distributed through the

            Plan reaches the Completion Amount.

                     In a hypothetical first quarter after the Effective Date of the Plan, the Debtors’ monthly

            disposable income is projected to be approximately $9,000.00. If a portion of the Affirmative

            Litigation produces net proceeds of $50,000.00 during that quarter, they Debtors will then

            distribute $27,000.00 (representing a quarter’s worth of disposable income) plus $50,000.00 in

            Affirmative Litigation proceeds. The Debtors will distribute this $77,000.00 to the highest-

            priority Class of Claims or Creditors that has not been paid in full, reducing the balance due to

            that Class accordingly.

                     Application of the various Funding Sources, potentially in large lump-sum distributions,

            will allow the Debtors to pay creditors in order more quickly than if they distributed only



                                                              31
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 35 of 47



            disposable income. Once the Debtors have distributed an amount equal to the Completion

            Amount, the Debtors will have completed the Plan and will be eligible to receive a discharge. At

            that point the Debtors will have 120 days to make the New Value Buyback. If they opt to do so,

            the $50,000.00 is a Funding Source that will be distributed pursuant to the plan.

            6.                Post-confirmation Management

                     The Reorganized Debtors shall act as the Managers for their own affairs post-

            confirmation. The Reorganized Debtors shall not be compensated for their services as managers.

            7.                Disbursing Agent

                     Kimberly Macaluso Hovatter shall act as the Debtors’ disbursing agent for the purpose of

            making all distributions provided for under the Plan. The Disbursing Agent shall not be

            compensated, or bonded.

            E.       Other Provision of the Plan

                     1.       Executory Contracts and Unexpired Leases

                     The Plan provides that all Executory Contracts and Unexpired Leases, except for those

            specifically assumed by the Debtors in writing or previously assumed by Court Order, shall be

            deemed rejected. The Debtors will determine by the Confirmation Date which contracts, if any,

            they intend to assume. Hovatter will assume Hovatter’s membership and status as Managing

            Member of HFSL. All proofs of claim with respect to claims arising from said rejection must be

            filed with the Bankruptcy Court within the earlier of (i) the date set forth for filing claims in any

            order of the Bankruptcy Court approving such rejection or (ii) thirty (30) days after the

            Confirmation Date. Any such claims, proofs of which are not filed timely, will be barred forever

            from assertion.

                     2.       Changes in Rates Subject to Regulatory Commission Approval



                                                             32
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 36 of 47



                     This Debtors are not subject to governmental regulatory commission approval of their

            rates.

                     3.      Retention of Jurisdiction

                     The Bankruptcy Court will retain jurisdiction as provided in Section III(c) of the Plan.

                     4.      Procedures for Resolving Contested Claims

                     The Proponent has reviewed the claims that have been filed. The Proponent intends to

            object or cause the Debtors and/or Disbursing Agent to object to the following number and

            amounts of claims in each class: Class 7C General Unsecured Claim of Randi and Kenneth

            Friedman, and Class 7D General Unsecured Claim of Charles N. Persing, as Receiver for

            Hovatter Friedman Saputelli & Levi LLP. The Debtors and/or the Disbursing Agent shall have

            sixty (60) days subsequent to confirmation to object to the allowance of claims, except that the

            Debtors and/or the Disbursing Agent shall have one (1) year to object to the Class 7D claim of

            the Receiver and the Class 7A claim of Madison Ventures LLC and related entities, as those

            objections are part of a larger multi-claim suit for affirmative recovery as described in the

            Affirmative Litigation provision.

                     5.      Effective Date

                     The Plan will become effective on the Effective Date, which is the date on which the

            order of confirmation becomes final.

                     6.      Modification

                     The Plan Proponent may alter, amend or modify the Plan at any time prior to the

            Confirmation Date and thereafter as provided in Section 1127(b) of the Bankruptcy Code.

            F.       Tax Consequences of Plan




                                                             33
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41          Desc Main
                                                  Document     Page 37 of 47



                     CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN

            MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN

            ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible

            tax consequences is intended solely for the purpose of alerting readers to possible tax issues this

            Plan may present to the Debtors. The Proponent CANNOT and DOES NOT represent that the

            tax consequences contained below are the only tax consequences of the Plan because the Tax

            Code embodies many complicated rules which make it difficult to state completely and

            accurately all the tax implications of any action.

                     The following are the tax consequences that the Plan will have on the Debtors’ tax

            liability: the Debtors do not expect any tax liability in connection with the Plan.

            G.       Risk Factors

                     The following discussion is intended to be a non-exclusive summary of certain risks

            attendant upon the consummation of the Plan. You are encouraged to supplement this summary

            with your own analysis and evaluation of the Plan and Disclosure Statement, in their entirety,

            and in consultation with your own advisors. Based on the analysis of the risks summarized

            below, the Plan Proponent believes that the Plan is viable and will meet all requirements of

            confirmation: However, the Debtors could be unable to obtain tax refunds, could lose

            completely the Affirmative Litigation, and may not opt to make the New Value Buyout, in which

            case, no proceeds from that source would become available to unsecured creditors.



                                                             IV.

                              CONFIRMATION REQUIREMENTS AND PROCEDURES




                                                             34
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41              Desc Main
                                                  Document     Page 38 of 47



                     PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THIS PLAN

            SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

            CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following

            discussion is intended solely for the purpose of alerting readers about basic confirmation issues,

            which they may wish to consider, as well as certain deadlines for filing claims. The proponent

            CANNOT and DOES NOT represent that the discussion contained below is a complete summary

            of the law on this topic.

                     Many requirements must be met before the Court can confirm a Plan. Some of the

            requirements include that the Plan must be proposed in good faith, that creditors or interest

            holders have accepted the Plan, that the Plan pays creditors at least as much as creditors would

            receive in a Chapter 7 liquidation, and that the Plan is feasible. These requirements are not the

            only requirements for confirmation.

            A.       Who May Vote or Object

                     1.      Who May Object to Confirmation of the Plan

                     Any party in interest may object to the confirmation of the Plan, but as explained below

            not everyone is entitled to vote to accept or reject the Plan.

                     2.      Who May vote to Accept/Reject the Plan

                     A creditor or interest holder has a right to vote for or against the Plan if that creditor or

            interest holder has a claim that is both (1) allowed or allowed for voting purposes and (2)

            classified in an impaired class.

                             a.       What is an Allowed Claim/Interest

                     As noted above, a creditor or interest holder must first have an allowed claim or interest

            to have the right to vote. Generally, any proof of claim or interest will be allowed, unless a party



                                                               35
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41             Desc Main
                                                  Document     Page 39 of 47



            in interest brings a motion objecting to the claim. When an objection to a claim or interest is

            filed, the creditor or interest holder holding the claim or interest cannot vote unless the Court,

            after notice and hearing, either overrules the objection or allows the claim or interest for voting

            purposes.

                     THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE WAS

            JANUARY 23, 2020.

                     A creditor or interest holder may have an allowed claim or interest even if a proof of

            claim or interest was not timely filed. A claim is deemed allowed if (1) it is scheduled on the

            Debtors’ schedules and such claim is not scheduled as disputed, contingent, or unliquidated, and

            (2) no party in interest has objected to the claim. An interest is deemed allowed if it is scheduled

            and no party in interest has objected to the interest.

                             b.       What is an Impaired Claim/Interest

                     As noted above, an allowed claim or interest only has the right to vote if it is in a class

            that is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or

            contractual rights of the members of that class. For example, a class comprised of general

            unsecured claims is impaired if the Plan fails to pay the members of that class 100% of their

            claim plus interest.

                     In this case, the Proponent believes that all Classes are impaired and that holders of

            claims in each of these classes are therefore entitled to vote to accept or reject the Plan. Parties

            who dispute the Proponent’s characterization of their claim or interest as being impaired or

            unimpaired may file an objection to the Plan contending that the Proponent has incorrectly

            characterized the class.

                     3.      Who is Not Entitled to Vote



                                                               36
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 40 of 47



                     The following four types of claims are not entitled to vote: (1) claims that have been

            disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code

            Section 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any

            value under the Plan. Claims in unimpaired classes are not entitled to vote because such classes

            are deemed to have accepted the Plan. Claims entitled to priority pursuant to Code Section

            507(a)(1), (a)(2), and (a)(7) are not entitled to vote because such claims are not placed in classes

            and they are required to receive certain treatment specified by the Code. Claims in classes that do

            not receive or retain any value under the Plan do not vote because such classes are deemed to

            have rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE,

            YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE

            PLAN.

                     4.      Who Can Vote in More Than One Class

                     A creditor whose claim has been allowed in part as a secured claim and in part as an

            unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for

            the secured part of the claim and another ballot for the unsecured claim.

                     5.      Votes Necessary to Confirm the Plan

                     If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one

            impaired class has accepted the Plan without counting the votes of any insiders within that class,

            and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be

            confirmed by “cramdown” on non-accepting classes, as discussed later in Section (IV.A.8.).

                     6.      Votes Necessary for a Class to Accept the Plan

                     A class of claims is considered to have accepted the Plan when more than one-half (1/2) in

            number and at least two-thirds (2/3) in dollar amount of the allowed claims that actually voted,



                                                              37
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 41 of 47



            voted in favor of the Plan. A class of interests is considered to have accepted the Plan when at

            least two-thirds (2/3) in amount of the allowed interest-holders of such class which actually voted,

            voted to accept the Plan.

                     7.      Treatment of Non-accepting Classes

                     As noted above, even if all impaired classes do not accept the proposed Plan, the Court

            may nonetheless confirm the Plan if the non-accepting classes are treated in the manner required

            by the Code. The process by which non-accepting classes are forced to be bound by the terms of

            the Plan is commonly referred to as “cramdown”. The Code allows the Plan to be “crammed

            down” on nonaccepting classes of claims or interests if it meets all consensual requirements

            except the voting requirements of Section 1129(a)(8) and if the Plan does not “discriminate

            unfairly” and is “fair and equitable” toward each impaired class that has not voted to accept the

            Plan as referred to in 11 U.S.C. §1129(b) and applicable case law.

                     8.      Request for Confirmation Despite Nonacceptance by Impaired Class(es)

                     The party proposing this Plan asks the Court to confirm this Plan by cramdown on

            impaired classes if any of these classes do not vote to accept the Plan.

            B.       Liquidation Analysis

                     Another confirmation requirement is the “Best Interest Test”, which requires a liquidation

            analysis. Under the Best Interest Test, if a claimant or interest holder is in an impaired class and

            that claimant or interest holder does not vote to accept the Plan, then that claimant or interest

            holder must receive or retain under the Plan property of a value not less than the amount that

            such holder would receive or retain if the Debtors’ assets were liquidated under Chapter 7 of the

            Bankruptcy Code.




                                                             38
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41            Desc Main
                                                  Document     Page 42 of 47



                     In a Chapter 7 case, the Debtors’ assets are usually sold by a Chapter 7 trustee. Secured

            creditors are paid first from the sales proceeds of properties on which the secured creditor has a

            lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining

            sales proceeds, according to their rights to priority. Unsecured creditors with the same priority

            share in proportion to the amount of their allowed claims. Finally, interest holders receive the

            balance that remains after all creditors are paid, if any.

                     In order for the Court to be able to confirm this Plan, the Court must find that all creditors

            and interest holders who do not accept the Plan will receive at least as much under the Plan as

            such holders would receive under a Chapter 7 liquidation. The Plan Proponent maintains that this

            requirement is met here because each creditor is receiving at least as much as they would receive

            if the Debtors’ assets were simply liquidated.

                     Below is a chart showing the liquidation value of the Debtors’ assets. Because of the

            large amount of Priority debt, general unsecured creditors would receive nothing in a liquidation.

            In the Plan, general unsecured creditors may receive an estimated 8% payment, and an additional

            9% payment if the Debtors elect to make the New Value Buyback. Therefore, creditors are

            receiving a better distribution than they would have received in a Chapter 7 liquidation.

              Assets
                            Primary Residence                                              $ 2,155,000.00
                            Minus: 1st Mortgage                                          $ (1,900,000.00)
                            Less: Commissions plus Debtors’ exemption                      $ (204,300.00)
                            Primary Residence Net Equity                                      $ 50,700.00

                            Hammonton Property                                               $ 335,000.00
                            Minus: Township of Hammonton Tax Claim                            $ (3,422.92)
                            Minus: 360 Capital Secured Claim                                $ (54,400.08)
                            Minus: Republic Bank Secured Claim                             $ (238,000.00)
                            Less: Commissions and Closing Costs                             $ (21,750.00)
                            Less: Cedar Design repair payment                               $ (14,991.24)
                            Hammonton Property Net Equity                                       $ 2,500.00


                                                              39
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41             Desc Main
                                                  Document     Page 43 of 47



                              Affirmative Litigation                                         $ 383,000.00
                              (Less costs to prosecute)                                     $ (120,000.00)

                              Total Assets                                                    $ 435,700.00

                Liabilities
                              Priority Claims:
                              Chapter 11 admin. Expenses                                      $ 237,091.24
                              Other priority claims                                           $ 240,613.57
                              Total priority claims                                           $ 477,704.81

                              Amount available for unsecured claims:                                 $ 0.00
                              (total assets minus priority claims)1

                              Total general unsecured claims                                  $ 556,391.82

                              Chapter 7 Analysis:

                            Assets                                                            $ 435,700.00
                            Less Trustee fees and commissions                                  $ 30,000.00
                            Estimated dividend in Chapter 7: 0%                                      $ 0.00
            C.        Feasibility

                      Another requirement for confirmation involves the feasibility of the Plan, which means

            that confirmation of the Plan is not likely to be followed by the liquidation or the need for further

            financial reorganization of the Debtors or any successor to the Debtors under the Plan, unless

            such liquidation or reorganization is proposed in the Plan.

                      There are at least two important aspects of a feasibility analysis. The first aspect

            considers whether the Debtor will have enough cash on hand on the Effective Date of the Plan to

            pay all the claims and expenses that are entitled to be paid on such date. The Plan Proponent

            maintains that this aspect of feasibility is satisfied as, as expenses which must be paid on the

            effective date are minimal: Trustee fees and court costs which must be paid through the plan total




            1
             Assumes stated recoveries. Could be substantially lower depending on the outcome of the Affirmative
            Litigation.

                                                               40
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 44 of 47



            less than $1,000.00. The Debtors have sufficient cash on hand to pay this amount on the

            effective date.

                     The second aspect considers whether the Proponent will have enough cash over the life of

            the Plan to make the required Plan payments. As projected in Exhibit C, the Debtors anticipate

            their disposable income growing over the Plan period, allowing the Debtors to attain payment of

            the Completion Amount by various combination of the Funding Sources, as they become

            available. If certain Affirmative Litigation recoveries are less than projected, the Debtors’

            Disposable Income is still sufficient to pay the Completion Amount into the Plan.

                      The Plan Proponent contends that Debtor’s plan is feasible in light of the financial

            records maintained by the Debtor prior to and during the pendency of the bankruptcy case.

            Accordingly, the Plan Proponent believes, on the basis of the foregoing, that the Plan is feasible.

                                                              V.

                                           EFFECT OF CONFIRMATION OF PLAN

            A.       Discharge

                     The Plan provides that upon completion of all payments under the Plan, the Debtors shall

            be discharged of liability for payment of debts incurred before confirmation of the Plan, to the

            extent specified in 11 U.S.C. § 1141. However, any liability imposed by the Plan will not be

            discharged. If Confirmation of the Plan does not occur or if, after Confirmation occurs, the

            Debtors elect to terminate the Plan, the Plan shall be deemed null and void. In such event,

            nothing contained in the Plan shall be deemed to constitute a waiver or release of any claims

            against the Debtors or their estate or any other persons, or to prejudice in any manner the rights

            of the Debtors or their estate or any person in any further proceeding involving the Debtors or

            their estate. The provisions of the Plan shall be binding upon Debtors, all Creditors and all



                                                              41
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41           Desc Main
                                                  Document     Page 45 of 47



            Equity Interest Holders, regardless of whether such Claims or Equity Interest holders are

            impaired or whether such parties accept the Plan, upon Confirmation thereof.

                     B.      Revesting of Property in the Debtors

                     Except as provided in the Plan, the confirmation of the Plan revests all of the property of

            the estate in the Debtors. In accordance with Section 1123(b) of the Bankruptcy Code, each

            Debtor or Reorganized Debtor shall retain all of their respective Litigation Rights that such

            Debtor or Reorganized Debtor may hold against any Person and may enforce, sue on, settle, or

            compromise all such Litigation Rights, or may decline to do any of the foregoing with respect to

            any such Litigation Rights.

                     C.      Modification of Plan

                     The Proponent may modify the Plan at any time before confirmation. However, the Court

            may require a new disclosure statement and/or revoting on the Plan if Proponent modifies the

            plan before confirmation.

                     The Proponent may also seek to modify the Plan at any time after Confirmation so long

            as (1) the Plan has not been substantially consummated, (2) no order granting the Debtors a

            discharge pursuant to the Plan has been entered and (3) the Court authorizes the proposed

            modification after notice and a hearing. Proponent further reserves the right to modify the

            treatment of any Allowed Claims at any time after the Effective Date of the Plan upon the

            consent of the Creditor whose Allowed Claim treatment is being modified, so long as no other

            Creditors are materially adversely affected.

                     D.      Post-Confirmation Conversion/Dismissal

                     A creditor or party in interest may bring a motion to convert or dismiss the case under

            Section 1112(b), after the Plan is confirmed, if there is a default in performance of the Plan or if



                                                              42
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41         Desc Main
                                                  Document     Page 46 of 47



            cause exists under Section 1112(b). If the Court orders the case converted to Chapter 7 after the

            Plan is confirmed, then all property that had been property of the Chapter 11 estate, except

            property included in the Chapter 11 estate under §1115, and that has not been disbursed pursuant

            to the Plan, will revest in the Chapter 7 estate, and the automatic stay will be reimposed upon the

            revested property only to the extent that relief from stay was not previously granted by the Court

            during this case.




                                                             43
            OMC\4831-8345-2347.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 92     Filed 05/14/20 Entered 05/14/20 15:53:41        Desc Main
                                                  Document     Page 47 of 47



            Quarterly fees pursuant to 28 U.S.C. § 1930(a)(6) continue to be payable to the Office of the
            United States Trustee post-confirmation until such time as the case is converted, dismissed, or
            closed pursuant to a final decree.




            Dated:    5/12/2020                              ___________________
                                                             Edward J. Hovatter



            Dated:       5/12/2020                           ___________________
                                                             Kimberly Macaluso Hovatter




                                                               44
            OMC\4831-8345-2347.v1-5/7/20
